PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/354,765
Filing Date: 7
Appellant(s): JOHNSON et al.



__________________
JAMES G. DEROUIN
For Appellant


EXAMINER’S ANSWER





November 2, 2020 appealing from the Office action mailed April 2, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4-10, 13-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (United States Patent Application Publication No. US 2015/0128268 A1), hereinafter “Fine” in view of GUIM BERNAT et al. (United States Patent Application Publication No. US 2018/0027067 A1), hereinafter “GUIM BERNAT”.	Claims 3, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fine-GUIM BERNAT in view of Marvais et al. (United States Patent No. US 8,799,992 B2), hereinafter “Marvais”.
(2) Response to Argument
	Appellant’s remarks A., regarding Cited Portions of Guim-Bernat Relying on ‘727 or ‘268 Provisional Are Not Considered to Be Effectively Filed under AIA  35 U.S.C. § 102(d) on page 9 of the appeal brief have been considered and are deemed not persuasive for the following reasons.
	(I)	Appellant argues on page 9 of the Appeal Brief, “In rejecting independent claims 1 and 18, the Action relies on paragraph [0053] of Guim-Bernat, which is not prior art to the present application. (Action, pp. 6, 9). According to the MPEP, U.S. patent documents are only ‘available as prior art as of the date they were effectively filed with respect to the subject matter relied upon in the document if they name another inventor.’ See MPEP 2154. The present application was filed on Nov. 17, 2016. Guim-Bernat was not published until Jan. 25, 2018, which is well after the effective filing date of the present application, Nov. 17, 2016. Guim-Bernat claims the benefit of four provisional patent applications. However, two of these provisional applications were not effectively filed before the Nov. 17, 2016 effective filing date of the present application: U.S. Prov. Pat. App. No. 62/423,727, which was filed Nov. 17, 2016; and U.S. Prov. Pat. App. No. 62/427,268, which was filed November 29, 2016. Thus, the disclosures of these untimely provisional applications were not ‘effectively filed’ before the effective filing date of the present application and hence are not available as prior art under AIA  § 102(d).	“Paragraph [0053] of Guim-Bernat describes Fig. 12 of Guim-Bernat, which was first discussed at paragraph [0043] of the ’727 provisional application, which the Examiner concedes is not explicitly found in the earlier provisional applications. (See also Action, p. 26) (‘the subject matter of FIG. 12 (and FIG. 12 itself) of GUIM BERNAT is not explicitly found in the either of U.S. Prov. Pat. App. No. 62/376,859 and U.S. Prov. Pat. App. No. 62/365,969”). Thus, whether (as the Examiner contends) ‘FIGS. 1 and 11 of ’859 respectively correspond to FIGS. 1 and 11 of GUIM BERNAT’ (Action, p. 27) is simply immaterial to whether the ’859 provisional application describes the subject matter of cited portions of Guim-Bernat that are not explicitly supported, for example, Fig. 12 and paragraph [0053].	“Because the proposed combination of Fine with Guim-Bernat relies on subject matter that is not prior art, the rejection of claims 1-5, 18-23 is improper and should be withdrawn” (Recited from page 9 of the Appeal Brief).
	As to point (I), Examiner respectfully disagrees.  To begin with, as discussed in the Final Office action dated 04/02/2020, hereinafter “Final Rejection,” at page 26, Examiner merely points out that even though FIG. 12 does not appear in either of the two U.S. Provisional Applications - U.S. Prov. Pat. App. Nos. 62/376,859 and 62/365,969, nevertheless, Examiner never even relied upon FIG. 12 in the Final Rejection in the first place.  Though at page 6 of the Final Rejection, Examiner does cite paragraph [0053] of the reference to GUIM BERNAT, this was nonetheless simply done for additional evidence that the cited teachings of GUIM BERNAT can apply to and are directed to software defined infrastructure (SDI).  In particular, the relevant teaching from paragraph [0053] of GUIM BERNAT, (and the whole reason for citing paragraph [0053]), was for the notion that data center architectures may be based on a software defined infrastructure, or SDI.  Thus, while Appellant is correct that paragraph [0053] makes reference to FIG. 12, nonetheless, FIG. 11 was the actual Figure cited in the Final Rejection for disclosing the software-defined infrastructure. Indeed, with reference to FIG. 11, paragraph [0050] of GUIM BERNAT teaches that one or more layers of abstraction may be applied to the physical resources of physical infrastructure 1100A in order to define a virtual infrastructure, such as a software-defined infrastructure 1100B.  In some embodiments, virtual computing resources 1136 of software-defined infrastructure 1100B may be allocated to support the provision of cloud services 1140 (See GUIM BERNAT, FIG. 11, paragraph [0050]).  While, paragraph [0050] was not explicitly cited in the Final Rejection, nonetheless, Examiner pointed to and referenced FIG. 11 (See page 6 of Final Rejection, citing FIG. 11 for supporting the disclosure that the data center architecture of FIG. 1 may be based on SDI). 	Importantly, FIG. 11 is also illustrated in (and therefore supported by) corresponding FIG. 11 of U.S. Prov. Pat. App. No. 62/376,859, having a filing date of August 18, 2016.  Therefore, Examiner respectfully submits, the features of GUIM BERNAT relied upon by Examiner in the Final Rejection have an earliest effectively filed date of August 18, 2016 and do constitute prior art.
	Appellant’s remarks B., regarding Guim-Bernat Is Not Entitled to Claim Priority to the ‘859 and ‘969 Provisional Applications under Section 119 on pages 9-11 of the appeal brief have been considered and are deemed not persuasive for the 
	(I)	Appellant argued on pages 9-10 of the Appeal Brief, “The Examiner draws a distinction between 35 U.S.C. §§ 100(i)(l)(B) and 102(d) that is not supported by the statute itself, claiming the former concerns ‘actually being entitled to priority to’ and ‘merely being entitled to claim priority to’ and hence ‘there is no need to evaluate whether any claim of a U.S. patent document is actually entitled to priority or benefit under 35 U.S.C. 119 ... (Action, pg. 25). The Applicant respectfully disagrees” (Recited from pages 9-10 of the Appeal Brief).	“First, there is no logical distinction between ‘actually being entitled to’ something and ‘merely being entitled to claim’ something. Thus, it remains unclear under what circumstances a patent application would be entitled to claim the benefit of an application under § 119(e) but would not also be actually entitled to claim the benefit under § 119(e).	“Second, AIA  § 102(d)(2) states that the patent application must be ‘entitled to claim a right of priority under section 119.’ The statute does not state the patent application merely state, refer to, or contain a benefit claim - the application must be entitled to claim such a benefit. AIA  § 102(d)(2) sets forth the conditions for an application to be entitled to claim priority—the patent application must be ‘entitled to claim a right of priority under section 119.’ Title 35 U.S.C. § 119(e)(1) requires such an application to be ‘for an invention disclosed in the manner provided by section 112(a) (other than the requirement to disclose the best mode) in a provisional application filed under section 111(b)…’ (emphasis added). Thus, because Guim-Bernat does not include a single claim for an invention disclosed in the ’859 and ’969 provisional application in the manner provided by § 112(a)—having a Specification that ‘contain[s] a written description of the invention. and of the manner and process of making and using it’— Guim-Bernat is not actually entitled, nor ‘merely entitled,’ to claim a right of priority under §119, and hence Guim-Bernat is not ‘effectively filed’ on the provisional filing date under § 102(d)(2)” (Recited from page 10 of the Appeal Brief).
	As to point (I), it would appear as though Appellant has misunderstood Examiner’s citation of MPEP 2154.01(b).  That citation, which indicates that the America Invents Act - AIA  “draws a distinction between actually being entitled to priority to, or the benefit of, a prior-filed application according to the definition of ‘effective filing date’ of a claimed invention in AIA  35 U.S.C. 100(i)(1)(B), and merely being entitled to claim priority to, or the benefit of, a prior-filed application according to the use of ‘effectively filed’ in AIA  35 U.S.C. 102(d)” (emphasis added), was reproduced in the Final Rejection to simply point out to Appellant that there is no need to examine the claim language of a prior art reference to evaluate whether the claims of such a prior art reference are entitled to priority benefits.  Put otherwise, the question of whether a prior art reference is entitled to the benefit of priority with respect to any of its claims is irrelevant in determining the date the patent or published application was “effectively filed” for prior art purposes.	Based on Appellant’s above arguments, it would appear that Appellant has conflated the notion of an “effectively filed” date of a reference for prior art purposes “effective filing” date for an examined Application.  Again, (as discussed on page 23 of the Final Rejection), Examiner respectfully submits that while Application Serial No. 15/655,872 (i.e., the US patent Application No. of the cited prior art reference to GUIM BERNAT), in order to be afforded an earliest “effective filing date” of the Provisional Applications (i.e., for EXAMINATION PURPOSES), must describe the CLAIMED invention in the Provisional Applications in the manner provided for under 35 U.S.C. 112(a).  However, the same document, having United States Patent Application Publication Number 2018/0027067 A1, nevertheless need not describe the DISCLOSED invention in the Provisional Applications in the manner provided for under 35 U.S.C. 112(a), in order to be afforded an earliest “effectively filed date” of the Provisional Applications (i.e., for PRIOR ART PURPOSES).	Therefore, Examiner respectfully submits, GUIM BERNAT does qualify as prior art under 35 U.S.C. 102(a)(2), and at the very least, has an earliest effectively filed date of August 18, 2016, the features of which are expressly relied upon being disclosed, taught and/or suggested in provisional Application No. 62/376,859.
	(II)	Appellant argued on pages 10-11 of the Appeal Brief, “Finally, Applicant admits that Dynamic Drinkware Court left open the question of whether the In re Wertheim, 646 F.2d 527 (CCPA 1981) decision is applicable to the AIA  § 102(d). See Dynamic Drinkware, LLC v. Nat'l Graphics, Inc., 800 F.3d 1375, 1381 n.2 (Fed. Cir. 2015) (“Because we refer to the pre-AIA  version of § 102, we do not interpret here the AIA ’s impact on Wertheim in newly designated § 102(d)”). However, the Applicant respectfully submits that the holding of Dynamic Drinkware is equally applicable to AIA  § 102(d), and thus at least one published claim of Guim-Bernat must be supported by the U.S. Prov. Pat. App. No. 62/376,859 and U.S. Prov. Pat. App. No. 62/365,969 in order for Guim-Bernat to be effectively filed as of the earlier provisional filing dates under § 102(d).1	“The ’859 and ’969 provisional applications do not provide adequate support for the published claims of Guim-Bernat. For example, Guim-Bernat claims 1, 11, 21, and 23 all require a ‘composite node,’ but the Applicant finds no support for this language in any of the ’859 or ’969 applications, let alone arranged as recited in the Guim-Bernat claims. The Examiner has not provided a citation to where this language is supported by the ’859 or ’969 applications.	“Therefore, because no claim of the published application has proper written description support under § 112(a), Guim-Bernat is not ‘entitled to claim a right of priority under section 119’ under 35 U.S.C. § 102(d) (Recited from pages 10-11 of the Appeal Brief).
	As to point (II), Examiner disagrees, and respectfully points out that the instant Application, as clearly stated at item 1, at the top of page 2 of the Final Rejection, having been filed on or after March 16, 2013, has been examined under the Leahy-Smith America Invents Act - the AIA , and is therefore subject to the provisions of the AIA .  Examiner further notes that the referenced court case denoted by the footnote at the top of page 11 refers to a holding for pre-AIA  patents, and thus does not apply to the case at hand.  In short, Examiner respectfully submits that 1), the reference to Dynamic Drinkware, LLC, v. National Graphics, Inc., 800 F.3d 1375, 116 USPQ2d 1045 (Fed. Cir. 2015) (as well as Amgen v. Sanofi, 872 F.3d 1367, 1380 (Fed. Cir. 2017)) applies to prior art references (i.e., a U.S. patent, published U.S. patent application, or WIPO publication) being utilized for prior art under pre-AIA  35 U.S.C. 102(e) (emphasis added), 2) the America Invents Act - AIA  (as discussed above) “draws a distinction between actually being entitled to priority to, or the benefit of, a prior-filed application according to the definition of ‘effective filing date’ of a claimed invention in AIA  35 U.S.C. 100(i)(1)(B), and merely being entitled to claim priority to, or the benefit of, a prior-filed application according to the use of ‘effectively filed’ in AIA  35 U.S.C. 102(d),” and 3), while AIA  35 U.S.C. 102(d) does require that a prior-filed application to which a priority or benefit claim is made must describe the subject matter from the U.S. patent document relied upon in a rejection, nevertheless, again, AIA  35 U.S.C. 102(d) does not require that this description meet the enablement requirements of 35 U.S.C. 112(a).  See again, MPEP 2154.01(b)	Therefore, Examiner respectfully submits, the claim language of a prior art reference is immaterial to the application of such a reference as prior art.  Rather, under the AIA , when applying the subject matter of the disclosure of such a reference as prior art, in order for that subject matter to be entitled to the earliest effectively filed date of a prior-filed application, (whether that prior-filed application is a prior-filed provisional, prior-filed non-provisional or even a prior-filed International application), such a prior-filed application to which a priority or benefit claim is made must describe the subject matter from the prior art reference relied upon in the rejection.	Thus, Examiner respectfully submits, GUIM BERNAT does constitute prior art under 35 U.S.C. 102(a)(2), and again, has at least an earliest effectively filed date of August 18, 2016, the features of which are expressly relied upon being disclosed, taught and/or suggested in provisional Application No. 62/376,859.
	Appellant’s remarks C., regarding Claim 1 is Patentable over Fine and Guim-Bernat on pages 11-13 of the appeal brief have been considered and are deemed not persuasive for the following reasons.
	(I)	Appellant argued on page 12 of the Appeal Brief, “Fine discusses preventing malicious attacks within a datacenter using cartography of coprocessors. (Fine, Abstract). To this end, Figs. 1-2 of Fine show ‘a server at a datacenter’ with ‘a multi-core array 104 sharing cores (or processors) between many consumers executing applications in virtual machines (VMs) 102,’ and a ‘system on a chip (SoC) 114 at the datacenter [that] may include an FPGA 120.’ (Id. at [0021]-[0022]). The SoC 114 of the server 100 includes a ‘controller microprocessor 116 [that] may configure the co-processors within the FPGA 120.’ (Id. at [0023]). As such, Fine is concerned with configuring an FPGA within a server environment, thus fails to teach or suggest a programmable logic service provider and a computing host allocated by the programmable logic service provider, as claimed. Specifically, among other things, the Applicant respectfully submits that Fine does not teach or suggest a programmable logic service provider configured to receive, such as via a computer network, a request to program application logic into an FPGA, and responsive to receiving the request, allocate a configurable hardware computing instance for the FPGA.	“As an initial matter, Fine discusses configuring an FPGA within a server environment and does not teach or suggest a programmable logic service provider receiving any request, such as via a computer network. In discussing Fig. 2, Fine states that a hypervisor 206 of multi-core array 204 manages communications with the SoC 214, such as in providing co-processors to VMs running on the multi-core array 204. (Fine, para. [0026]). Thus, when the configuration controller of the SoC 214 receives ‘a request of configure a co-processor’ (id. at [0027]), the request is entirely within the server 200 itself. No programmable logic service provider receives such as request. Further, merely placing the server of Fine within a larger network, such as discussed in Guim-Bernat, does not teach or suggest this feature” (Recited from page 12 of the Appeal Brief).
	As to point (I), Examiner respectfully disagrees.  As a preliminary matter, Examiner wishes to point out that Appellant argues against features not currently claimed.  In particular, while the claim language of the set of claims filed on July 2, 2020 does recite, “receive, via a computer network, a request to program application logic into an FPGA,” nonetheless those claims were never entered into the record.  Thus, the actual claim language of the limitation in question can be found in the set of claims filed on March 20, 2020 (as also reflected in the Claims Appendix beginning on page 17 of the Appeal Brief) and recites, “receive a request to program application logic into an FPGA”.  This is clearly taught by Fine at paragraph [0027], which details how responsive to receiving such a request, the configuration controller of a system on a chip SoC 214 may configure a co-processor within the FPGA 220 (See again, Fine, FIG. 2, paragraph [0027]).A programmable logic service provider is disclosed that operates a programmable logic service for authorizing and mapping customer requests for virtual machines to compute instances having reconfigurable logic device resources. The programmable logic service provider controls access to configuration data, including configuration data provided by third parties. The programmable logic service can be operated as a web-based service, for example a web-based service hosted in a cloud that maps user requests received via a computer network to compute instances comprising reconfigurable logic resources. In some examples, a programmable logic service is implemented on a different physical server than the computing host providing the allocated computing instance with the reconfigurable logic devices. In other examples, the programmable logic service provider is hosted on the same computing host. In some examples, the programmable logic service uses an identifier contained in a request to authenticate the request and produce configuration information from a networked database or networked storage using the identifier. In some examples, the indicator indicates a machine image used by the compute instance. In some examples, the indicator indicates a product code for a machine image in a software application marketplace. In some examples, the indicator identifies a virtual instance of the compute host’s virtual instance (e.g., by indicating a virtual CPU ID or MAC address assigned to the virtual instance). In some examples, the indicator identifies a physical instance of the compute host’s physical instance (e.g., by indicating an actual CPU ID or MAC address assigned to the virtual instance)” (Recited from paragraph [0018] of instant Specification).  Thus some examples of a “Programmable Logic Service Provider” are given, and the open-ended discussion describes much of the “Programmable Logic Service Provider” in terms of function rather than in terms of how the “Programmable Logic Service Provider” is implemented, much less what is included and/or excluded by the “Programmable Logic Service Provider”.  Importantly, in no place within instant Specification place does Appellant give an explicit and deliberate definition for the recited “Programmable Logic Service Provider” of the claims.  Thus, Examiner has afforded the claim language the broadest reasonable interpretation - the BRI, and has interpreted the recited “Programmable Logic Service Provider” in light of the instant Specification, without reading the specified arrangements and examples of paragraph [0018] into the claim language.  Thus, Examiner respectfully submits that the SoC 214 of Fine can perform the service of provisioning programmable logic, namely that of the co-processors of the FPGA, with the aid of the configuration controller.  Moreover, Examiner respectfully submits that there is nothing in the claim language that currently precludes Examiner from applying a specific component of a server (although Examiner does not necessarily agree that the diagram of FIG. 2 is that of a server, but rather, that of an example schema of configuration of co-processors at an FPGA of a datacenter, specifically for the prevention of malicious attacks caused through a cartography of the co-processors - See Fine, paragraph [0025]), for receiving such a request to provision the hardware logic (i.e., the co-processors) of an FPGA.	Therefore, Examiner respectfully submits, Fine does disclose, teach and/or suggest a programmable logic service provider configured to receive a request to 
	(II)	Appellant argued on pages 12-13 of the Appeal Brief, “Notwithstanding, Fine does not teach or suggest that a programmable logic service provider is configured to allocate a configurable hardware computing instance for the FPGA. The Action cites SoC 214, including the configuration controller 216, for the programmable logic service provider. (Action, p. 4). The Action also appears to map the allocated configurable hardware computing instance to ‘a co-processor within the FPGA 220.’ {Id. at p. 5) (citing Fine, paras. [0027]-[0028]). However, the Applicant respectfully submits that an FPGA alone, such as configured as a co-processor within an SoC, is not a configurable hardware computing instance for an FPGA, as recited in claim 1. Instead, the SoC merely configures an FPGA located on the same chip using the configuration controller 216. The configuration controller 216 does not allocate a computing host with an FPGA to be programmed” (Recited from pages 12-13 of the Appeal Brief).	“The Action also appears to acknowledge that Fine does not teach or suggest allocating a computing host comprising the claimed elements, as claimed, and looks to Guim-Bernat for this feature. Specifically, the Action relies on data center 100 in its entirety for the claimed programmable logic service provider claimed. (Action, p. 6). The Action further cites generally to memory, processors, and co-processors within the data center 100 for elements of the computing host. {Id. at p. 7). However, the cited portions of Guim-Bernat merely provide a list of physical resources that may be included in a datacenter. (Guim-Bernat, Figs. 1, 11; paras. [0022], [0030]).2 The cited portions of Guim-Bernat are silent regarding allocating a configurable hardware computing instance for the FPGA, such as in response to a request received by the service, or that the hardware computing instance is allocated by a programmable logic service provider, as claimed.	“Accordingly, the proposed combination of Fine with Guim-Bernat does not teach or suggest ‘a programmable logic service provider configured to: receive a request to program application logic into an FPGA, [and] responsive to receiving the request, allocate a configurable hardware computing instance for the FPGA,’ as recited in claim 1” (Recited from page 13 of the Appeal Brief).
	As to point (II), Examiner respectfully disagrees.  Specifically in response to Appellant’s assertions that “the Applicant respectfully submits that an FPGA alone, such as configured as a co-processor within an SoC, is not a configurable hardware computing instance for an FPGA,” and “the SoC merely configures an FPGA located on the same chip using the configuration controller 216. The configuration controller 216 does not allocate a computing host with an FPGA to be programmed,” Examiner respectfully reminds Appellant that it is not the co-processor within the SoC, but rather the configurations of the co-processors within the FPGA which is mapped to the recited “configurable hardware computing instance for an FPGA”.  More particularly, Fine teaches that the configuration matrix 226 (See again, FIG. 2), accessible throughout the datacenter, may store an array that enumerates configurations of co-processors for FPGAs.  Fine further teaches that the configuration matrix 226 may transmit to the configuration controller, unused arrangements and unused placements of the co-processor to configure in the FPGA 220 (See Fine, FIG. 2, paragraph [0027]).  Fine teaches that the selection may describe an arrangement for a co-processor (e.g., CP3), which may be configured as two components CP3a 222 and CP3b 224.  Fine notes that the placement and arrangement of the co-processor CP3 as components CP3a 222 and CP3b 224 may prevent fingerprinting of the FPGA 220 (See Fine, FIG. 2, paragraph [0028]).  This further supports that the co-processors within the FPGAs are actually disparate configurable hardware computing instances.	While Appellant is correct that Examiner mapped the disclosed data center 100 of GUIM BERNAT to the recited “programmable logic service provider,” nevertheless, again, Appellant has failed to expressly and deliberately define the terms “Programmable Logic Service Provider,” much less the claimed “programmable logic service provider”.  As a result, Examiner is not precluded from applying the BRI, and has interpreted “programmable logic services” very broadly.  To that end, while the data center 100 of GUIM BERNAT may not offer the same services (provisioning the co-processors of an FPGA to prevent malicious attacks) as the SoC 214 of the datacenter environment of Fine, nevertheless 1) at least paragraph [0032] of GUIM BERNAT teaches that the data center 100 may provide re-provisioning services, by pooling resources, such as memory, accelerators (e.g., graphics accelerators, FPGAs, ASICs, etc.), and data storage drives that are physically disaggregated, and providing them to compute resources (e.g., processors) on an as needed basis, enabling the compute (See GUIM BERNAT, paragraph [0032]).	In response to Appellant’s argument against the references individually, Examiner respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  To reiterate, Examiner relies upon Fine (not GUIM BERNAT, as suggested by Appellant) for teaching the limitations of “a programmable logic service provider configured to: receive a request to program application logic into an FPGA,” and “responsive to receiving the request, allocate a configurable hardware computing instance for the FPGA”.	Therefore, Examiner respectfully submits, the proposed combination of Fine with GUIM BERNAT does disclose all the features of claim 1.
	Appellant’s remarks D., regarding Claim 6 is Patentable over Fine and Guim-Bernat on pages 14-15 of the appeal brief have been considered and are deemed not persuasive for the following reasons.
	(I)	Appellant argued on page 14 of the Appeal Brief, “As discussed above, Fine is concerned with configuring an FPGA within a server environment, thus fails to teach or suggest a programmable logic service provider and launching a hardware compute instance as claimed. For example, when the configuration controller of the SoC 214 receives ‘a request of configure a co-processor,’ the request is entirely within the server 200 and not over a computer network. (Fine, para. [0027]). Further, Fine only discusses that an SoC 214 with a configuration controller 216 configures a co-processor within FPGA 220. (Fine, paras. [0027]-[0028]). Accordingly, Fine does not teach or suggest launching a hardware compute instance with reconfigurable logic resources to be programmed. The cited portions of Guim-Bernat are also silent regarding launching a hardware compute instance for the reconfigurable logic resources, as claimed. Accordingly, the proposed combination of Fine with Guim-Bernat does not teach or suggest “via a computer network, receiving a request to create a hardware compute instance configured to access reconfigurable logic resources” and “launching the hardware compute instance, the hardware compute instance configured to be in communication with a host portion of the reconfigurable logic resources,” as recited in claim 6”.
	As to point (I), Examiner respectfully disagrees, noting again, that Appellant is arguing against features which are not recited in the claim language of independent claim 6.  In particular, claim 6 is completely silent with regard to a “programmable logic service provider”.  However, for the claimed limitation of “via a computer network, receiving a request to create a hardware compute instance configured to access reconfigurable logic resources,” Examiner respectfully submits that this (bold-faced) language nevertheless reads on the datacenter of Fine, since by definition a datacenter is a network of computers.  Examiner notes that the claim language of claim 6 is not specific with respect to what particular type of network (i.e., over the Internet, over a cloud computing network, over a WiFi network, over a radio access network (RAN)), computer network,” which is itself quite broad.  Moreover, even assuming for argument’s sake that the illustration of FIG. 2 applies to events occurring at a server, nonetheless, the general purpose computing device 600 shown at FIG. 6 of Fine is disclosed as being used to prevent malicious attacks through cartography of co-processors at a datacenter, arranged in accordance with the previously disclosed embodiments.  In particular, Fine teaches that computing device 600 may be implemented as a portion of a physical server, virtual server, a computing cloud, or a hybrid device that can include any of the above functions, as well as a networked system or as part of a general purpose or specialized server (See Fine, FIG. 6, paragraphs [0045] and [0052]).  Moreover, Fine teaches that networks for a networked system including computing device 600 may comprise any topology of servers, clients, switches, routers, modems, Internet service providers, and any appropriate communication media (for example, wired or wireless communications) (See Fine, paragraph [0053]).  Therefore, Examiner respectfully submits that the example schema of FIG. 2 of Fine, which illustrates and discloses an example schema of malicious attack prevention through cartography of co-processors at a datacenter, further contemplates a networking environment and thus configuring the co-processors of a computer network.  Again, the FPGA of Fine is mapped to the recited “hardware compute instance,” while the co-processors are mapped to the recited “reconfigurable logic resources”.  The FPGA contains a number of co-processors, which themselves have individual components, and is also configured to have access to the co-processors which are reconfigured with the reconfigurable configware 218 (See again, Fine, FIG. 2) and the configuration controller.  When launched, the FPGA is configured to be in (See Fine, FIG. 2, paragraph [0029]).	Therefore, Examiner respectfully submits, the proposed combination of Fine with Guim-Bernat does disclose, teach and/or suggest “via a computer network, receiving a request to create a hardware compute instance configured to access reconfigurable logic resources” and “launching the hardware compute instance, the hardware compute instance configured to be in communication with a host portion of the reconfigurable logic resources,” as recited in claim 6”.
	(II)	Appellant argued on pages 14-15 of the Appeal Brief, “Because the proposed combination of Fine with Guim-Bernat does not disclose, whether considered alone or in any combination thereof, all the features of claim 6, the Action does not state a prima facie case of obviousness. Further, Fine cannot be combined with Guim-Bernat to form the claimed arrangement. Accordingly, claim 6 is properly allowable over the cited documents. Dependent claims 7-17 are allowable as depending from claim 6, as well as for the novel features recited in the dependent claims. Accordingly, Applicant respectfully requests that the rejections of claims 6-17 be withdrawn (Recited from pages 14-15 of the Appeal Brief).
	As to point (II), Examiner respectfully submits that Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In particular, Appellant Fine cannot be combined with Guim-Bernat to form the claimed arrangement” and that “claim 6 is properly allowable over the cited documents,” without specifically arguing why the combination would purportedly fail.  To this, Examiner respectfully reminds Appellant (assuming Appellant has taken the position that there is no teaching, suggestion, or motivation to combine the references), that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed in the Final Rejection, the added resources of the host of GUIM BERNAT would provide the advantage of improved circuit boards designed for increased thermal performance, as well as a data center having the ability to dynamically pool resources on an as needed basis and improve efficiency (See again, GUIM BERNAT, paragraphs [0031] and [0032]).	Therefore, Examiner respectfully submits the combination of Fine with GUIM BERNAT does disclose, teach and/or suggest each and every limitation of independent claim 6 as currently arranged.
	Appellant’s remarks E., regarding Claim 18 is Patentable over Fine and Guim-Bernat on pages 15-16 of the appeal brief have been considered and are deemed not 
	(I)	Appellant argued on pages 15-16 of the Appeal Brief, “As discussed above, Fine is concerned with configuring an FPGA within a server environment, thus fails to teach or suggest a programmable logic service provider and launching a hardware compute instance as claimed. For example, when the configuration controller of the SoC 214 receives ‘a request of configure a co-processor,’ the request is entirely within the server 200 and not over a computer network. (Fine, para. [0027]). Further, Fine only discusses that an SoC 214 with a configuration controller 216 configures a co-processor within FPGA 220. (Fine, paras. [0027]-[0028]). Accordingly, Fine does not teach or suggest requests to create hardware compute instances for accessing reconfigurable logic resources to be programmed. The cited portions of Guim-Bernat are also silent regarding creating hardware compute instances for accessing the reconfigurable logic resources, as claimed. Accordingly, the proposed combination of Fine with Guim-Bernat does not teach or suggest ‘a network-accessible computer configured to receive requests to create hardware compute instances for accessing reconfigurable logic resources; and compute hosts coupled to the network-accessible computer and comprising execution resources for providing the requested hardware compute instances, the compute hosts coupled to reconfigurable logic resources including a user portion and a host portion,’ as recited in claim 18”.
	As to point (I), Examiner respectfully disagrees, noting again that claim 18 is completely silent with regard to a “programmable logic service provider,” let alone receiving a request over a computer network”.  Rather, claim 18 merely requires that the prior art disclose a computer that is “network-accessible”.  However, for the recited limitation of “a network-accessible computer configured to receive requests to create hardware compute instances for accessing reconfigurable logic resources,” Examiner respectfully submits that this (bold-faced) language nevertheless reads on the configuration controller of Fine, since the configuration controller is disposed on the SoC 214, which Fine discloses can be implemented by general purpose computing device 600 (See again, Fine, FIG. 6, paragraph [0045]).  As well, Fine expressly discloses general purpose computing device 600 as being network-accessible, given that computing device 600 may be implemented as a portion of a physical server, virtual server, a computing cloud, or a hybrid device that include any of the above disclosed functions, and also includes network communication link, and may be part of a networked system comprising any topology of servers, clients, switches, routers, modems, Internet service providers, and any appropriate communication media (e.g., wired or wireless communications) (See again, Fine, FIG. 6, paragraphs [0051]-[0053]).	Again, the cited portion of Fine discloses a network-accessible computer (i.e., the configuration controller within SoC 214) configuring a co-processor (i.e., a reconfigurable logic resource) within an FPGA (i.e., a hardware compute instance) on request (See again, Fine, paragraph [0027]).  Moreover, as discussed and shown in the Final Rejection, each of Fine and GUIM BERNAT disclose compute hosts coupled to a network-accessible computer - Fine disclosing the SoC as well as general purpose computing device 600 (See again, Fine, FIGS. 1, 2 and 6, paragraph [0045]), GUIM BERNAT disclosing the racks 102A-D hosting resources and supplemental capacity including FPGAs (See again, GUIM BERNAT, FIG. 1, paragraphs [0030]-[0032]).  Moreover, each of Fine and GUIM BERNAT disclose reconfigurable logic resource including a user portion and a host portion, given that each disclose hosted portions - FPGAs (FPGA 220 of Fine, FIG. 2, FPGAs in the racks 102A-D of GUIM BERNAT).  In particular, GUIM BERNAT discloses resources such as graphics accelerators, FPGAs, and ASICs can be dynamically allocated, on an as needed basis, enabling the compute resources to access the pooled resources as if they were local (GUIM BERNAT, paragraph [0032]).  As well, Fine discloses user portions in the form of virtual machines (VMs) to execute applications for consumers, and thus the FPGAs on the SoCs provide the additional computing capacity needed by the hypervisors 106/206 (See FIGS. 1 and 2) through the co-processors configured at the FPGAs (See Fine, FIGS. 1 and 2, paragraphs [0021]-[0022] and [0026]).	Therefore, Examiner respectfully submits, the proposed combination of Fine with Guim-Bernat does disclose, teach and/or suggest “a network-accessible computer configured to receive requests to create hardware compute instances for accessing reconfigurable logic resources; and compute hosts coupled to the network-accessible computer and comprising execution resources for providing the requested hardware compute instances, the compute hosts coupled to reconfigurable logic resources including a user portion and a host portion,” as recited in claim 18”.

Respectfully submitted,
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441

Conferees:
/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.